Opinion issued June 3, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-11-00052-CR
                           ———————————
                     HENRY EARL TAYLOR, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 351st District Court
                           Harris County, Texas
                       Trial Court Case No. 1066968



                         MEMORANDUM OPINION

      This is an appeal from an adjudication of guilt in which appellant, Henry

Earl Taylor, was sentenced to two years’ confinement in the state jail.      We

previously held that we lacked jurisdiction to consider the merits of this appeal
because Taylor’s notice of appeal was untimely. Taylor v. State, No. 01-11-00052-

CR, 2012 WL 5381215, at *2 (Tex. App.—Houston [1st Dist.] Nov. 1, 2012),

rev’d, No. PD-0180-13, 2014 WL 440990, at *5 (Tex. Crim. App. Feb. 5, 2014).

The Court of Criminal Appeals reversed, holding that “[t]hough imperfectly

addressed, appellant’s notice of appeal arrived [here] within the window of time

permitted under the mailbox rule, thereby invoking the jurisdiction of the court of

appeals.” Taylor v. State, No. PD-0180-13, 2014 WL 440990, at *5 (Tex. Crim.

App. Feb. 5, 2014). The Court remanded for consideration of the merits. Id. In

his sole point of error, Taylor contends that his trial counsel rendered ineffective

assistance. We affirm.

                                          Background

      After Taylor was charged with evading arrest with a motor vehicle, he

waived indictment, pleaded no contest, and received two years’ deferred

adjudication community supervision. In March 2008, the State filed a motion to

adjudicate his guilt. Taylor was arrested on September 28, 2010, over two years

after his community supervision expired. After hearing the State’s motion, the trial

court found true four of the State’s seven 1 allegations that Taylor violated his


1
      The State alleged the following seven grounds for revocation of Taylor’s
      community supervision: (1) failure to report, (2) failure to verify employment,
      (3) failure to pay supervision fees, (4) failure to pay court costs, (5) failure to pay a
      laboratory processing fee, (6) failure to obtain an offender identification card, and
      (7) failure to participate in a treatment program.

                                              2
community supervision and imposed a sentence of two years’ confinement in the

state jail. In his sole point of error on appeal, Taylor argues that his counsel was

ineffective for failing to raise a due-diligence defense that would have deprived the

trial court of jurisdiction to hear the motion to adjudicate.

                             Ineffective Assistance of Counsel

A.    Standard of Review and Applicable Law

      Both the federal and state constitutions guarantee an accused the right to

have the assistance of counsel. See U.S. CONST. amend. VI; TEX. CONST. art. I,

§ 10; TEX. CRIM. APP. PROC. ANN. art. 1.051 (West Supp. 2013). The right to

counsel includes the right to reasonably effective assistance of counsel.        See

Strickland v. Washington, 466 U.S. 668, 686, 104 S. Ct. 2052, 2063 (1984); Ex

parte Gonzales, 945 S.W.2d 830, 835 (Tex. Crim. App. 1997). Both state and

federal claims of ineffective assistance of counsel are evaluated under the two

prong analysis of Strickland. Thompson v. State, 9 S.W.3d 808, 812 (Tex. Crim.

App. 1999). The first prong requires the appellant to demonstrate that counsel’s

performance was deficient, meaning that counsel made errors so serious that he

was not functioning as the “counsel” guaranteed by the Sixth Amendment.

Strickland, 466 U.S. at 687, 104 S. Ct. at 2064. The second prong requires the

appellant to show that counsel’s deficient performance prejudiced the defense. Id.

To establish prejudice, the appellant must prove there is a reasonable probability



                                           3
that but for counsel’s deficient performance, the result of the proceeding would

have been different. Jackson v. State, 973 S.W.2d 954, 956 (Tex. Crim. App.

1998). “There is no reason for a court deciding an ineffective assistance claim . . .

to address both components of the inquiry if the defendant makes an insufficient

showing on one.” Strickland, 466 U.S. at 697, 104 S. Ct. 2069.

B.    Analysis

      Taylor contends that his trial counsel was ineffective because he failed to

raise a viable defense: that the trial court lacked jurisdiction to hear the motion to

adjudicate because the State failed to exercise due diligence in executing the

capias.

      The trial court retains jurisdiction to adjudicate an appellant’s guilt and

revoke his community supervision if, before expiration of the term, the State files a

motion to revoke community supervision and the court issues a capias for the

appellant’s arrest. TEX. CODE CRIM. PROC. ANN. art. 42.12, § 21(e) (West 2013).

After the capias issues, the State must exercise due diligence “to apprehend the

probationer and to hear and determine the allegations in the motion.” Peacock v.

State, 77 S.W.3d 285, 287 (Tex. Crim. App. 2002) (citing Rodriguez v. State, 804
S.W.2d 516, 517 (Tex. Crim. App. 1991)). If the defendant contends that the State

failed to exercise due diligence in arresting him, the defendant must raise the

defense before or during the revocation hearing. Peacock, 77 S.W.3d at 287–88.



                                          4
      Before the 2003 legislative amendments to Texas Code of Criminal

Procedure Article 42.12, “the common-law due-diligence requirement applied to

all revocation allegations.” Garcia v. State, 387 S.W.3d 20, 24 (Tex. Crim. App.

2012) (citing Peacock, 77 S.W.3d at 288). “[B]y its 2003 amendments to Article

42.12, the Legislature eliminated the common-law due-diligence defense and

replaced it with the limited affirmative defense provided in the due-diligence

statute.” Garcia, 387 S.W.3d at 26 (citing TEX. CODE CRIM. PROC. ANN. art.

42.12, § 24). As a result, the due-diligence defense now “applies to only two

revocation allegations: failure to report to an officer as directed, and failure to

remain within a specified place.” Garcia, 387 S.W.3d at 23–24 (citing TEX. CODE

CRIM. PROC. ANN. art. 42.12, § 24).

      Here, it is undisputed that the State filed its motion and the court issued the

capias before Taylor’s term of community supervision expired. At the hearing on

the motion, the trial court found true the following four allegations: (1) failure to

report, (2) failure to verify employment, (3) failure to obtain an offender

identification card,2 and (4) failure to participate in a treatment program. But, the

statutory due-diligence defense applies to only one of these four allegations: failure

to report. See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 24.




2
      Taylor pleaded true to this allegation.

                                            5
      A single violation is sufficient to support a revocation of community

supervision. Garcia, 387 S.W.3d at 26; Canseco v. State, 199 S.W.3d 437, 439

(Tex. App.—Houston [1st Dist.] 2006, pet. ref’d).         Thus, even if Taylor’s trial

counsel had timely raised the due-diligence defense, the trial court’s findings of

true to the three other allegations to which the due-diligence defense does not

apply are sufficient to support the revocation. See Garcia, 387 S.W.3d at 26

(holding even if State did not exercise due diligence, which would have been a

defense to revocation based on the defendant’s failure to report to a supervision

officer, revocation based on another ground was supported by record); Moore v.

State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980) (pleas of true to unchallenged

alleged violations sufficient to support trial court’s revocation of community

supervision); Wheat v. State, 165 S.W.3d 802, 806 (Tex. App.—Texarkana 2005,

pet. dism’d) (affirming trial court’s revocation because five grounds found by the

trial court were not subject to due-diligence defense).

      Because there is no reasonable probability that the result of the proceeding

would have been different had trial counsel raised a due-diligence defense, we

conclude that Taylor failed to satisfy the second prong of Strickland. See Houston

v. State, No. 01-09-00669-CR, 2011 WL 946979, at *3 (Tex. App.—Houston [1st

Dist.] Mar. 17, 2011, no pet.) (holding that appellant’s failure to raise due-

diligence defense did not fall below professional norms and that the result of the



                                          6
proceeding would not have been different because due-diligence defense did not

apply). Further, when, as here, the second prong of Strickland is dispositive, we

need address only that prong on appeal. Seamster v. State, 344 S.W.3d 592, 594

(Tex. App.—Houston [14th Dist.] 2011, pet. ref’d); see Strickland, 466 U.S. at

697, 104 S. Ct. 2069 (“[A] court need not determine whether counsel’s

performance was deficient before examining the prejudice suffered by the

defendant as a result of the alleged deficiencies.”).

      We overrule Taylor’s sole point of error.

                                     Conclusion

We affirm the judgment of the trial court.



                                               Rebeca Huddle
                                               Justice


Panel consists of Chief Justice Radack and Justices Massengale and Huddle.

Do Not Publish — TEX. R. APP. P. 47.2(b).




                                           7